Citation Nr: 1448443	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond September 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran had active service from May 1989 to September 1996 and from January 1997 to September 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that additional development is warranted before proceeding to adjudicate the claim. 

The governing legal criteria provide that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must first become a member of the Armed Forces, serve at least two years of continuous service, and must be discharged with an "honorable" discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  It is also noted that the governing legal criteria provide a ten-year period of eligibility during which an individual may use entitlement to Chapter 30 educational assistance benefits; and this period begins on the date of the veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a). 

In the present case, the Veteran served on active duty from May 1989 to September 1996 and from January 1997 to September 8, 1998, and was issued an honorable discharge.  Thus, he was entitled to Chapter 30 educational benefits with a delimiting date of September 9, 2008.  Indeed, such is the delimiting date assigned, as reflected in the record. 

The Veteran contends that he has been unable to attend school as a result of posttraumatic stress disorder (PTSD), being totally disabled, and losing his mother.  The record reflects that the Veteran was granted service connection for PTSD in an October 2004 rating decision, evaluated as 70 percent disabling, and was granted entitlement to individual unemployability in a March 2005 rating decision, effective January 1, 2003.

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the veteran was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 C.F.R. § 21.7051(a) (2013). 

The Board notes that there is currently no medical opinion regarding the medical feasibility of the Veteran to initiate or complete a chosen program of education within the specified time.  Therefore, remand is required to make this determination.

Additionally, the Board notes that a veteran's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing his chosen program of education.  38 C.F.R. § 21.7051(c) (2013).  It is currently unclear from the record the beginning and ending dates of the period(s) during which the Veteran contends that he was unable to go to school or attend training because of his mental disability. 

In light of the foregoing, the Veteran should be contacted and asked to clarify the beginning and ending dates of the period(s) during which he contends that he was unable to attend school training because of his mental disability.

Accordingly, the case is REMANDED for the following action:

1.  Send correspondence to the Veteran asking him to clarify the specific beginning and ending dates of the period(s) during which he contends that he was unable to go to school or attend training because of his psychiatric disability.  The Veteran should also be asked to provide information regarding any treatment he has received for his psychiatric disability since separation from service that is not already of record.  Any VA treatment records identified and not already of record should be obtained and reasonable efforts to obtain any non-VA treatment records identified and not already of record should be made.  The Veteran should assist in this matter by identifying all sources of treatment and providing any necessary releases.  The Veteran should also be informed that he may submit additional medical records in support of his appeal. 

2.  Obtain the Veteran's claims folder and associate it with the education folder. 

3.  After the above development has been completed, arrange to have an appropriate mental health specialist review the Veteran's education and claims folders.  After reviewing the file, the specialist should offer an opinion as to (1) whether the Veteran's psychiatric disability made it medically infeasible for him to pursue his chosen program of education at any time since separation from service and, if so, (2) the approximate dates and length of time that he was so prevented from pursuing the program.  The specialist should also provide an opinion regarding whether the Veteran continues to be unable to initiate or complete a chosen program of education.  A complete rationale for the opinion should be provided. 

4.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated based on the entire evidence of record to include that evidence contained in the Veteran's claims, education, and electronic folders.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



